DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“identification unit” in claims 1, 7, and 11. 
“saving unit” in claims 1 and 8-10. 
“determination unit” in claims 1-4, 6-9, and 11-12. 
“reception unit” in claims 5 and 7. 
“display-controlling unit” in claim 6. 
“display unit” in claim 6.
“delete unit” in claim 10. 
“capturing unit” in claim 12. 
“setting unit” in claim 12. 

	A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
“identification unit” in paragraphs [0004] and [0018] is not found to correspond with sufficiently definite structure. For the current purposes of examination the “identification unit” is being interpreting as a generic processing component of a computer.
“saving unit” in paragraphs [0016] and [0019] is not found to correspond with sufficiently definite structure. For the current purposes of examination the “saving unit” is being interpreting as a generic memory or storage component of a computer. 
“determination unit” paragraph [0004] is not found to correspond with sufficiently definite structure. For the current purposes of examination the “determination unit” is being interpreting as a generic processing component of a computer.
“reception unit” is not found in any paragraph of the specification, and therefore, is not found to correspond with sufficiently definite structure or disclosed within the specification. For the current purposes of examination the “reception unit” is being interpreted as a generic processing component of a computer.
“display-controlling unit” is not found in any paragraph of the specification, and therefore, is not found to correspond with sufficiently definite structure or disclosed within the specification. For the current purposes of examination the “display-controlling unit” is being interpreting as a generic processing component of a computer.
“display unit” is seen to correspond with an LCD (Paragraph [0022])
“delete unit” is not found in any paragraph of the specification, and therefore, is not found to correspond with sufficiently definite structure or disclosed within the specification. For the current purposes of examination the “delete unit” is being interpreting as a generic processing component of a computer.
“capturing unit” is not found in any paragraph of the specification, and therefore, is not found to correspond with sufficiently definite structure or disclosed within the specification. For the current purposes of examination the “capturing unit” is being interpreting as a generic processing component of a computer.
“setting unit” is not found in any paragraph of the specification, and therefore, is not found to correspond with sufficiently definite structure or disclosed within the specification. For the current purposes of examination the “setting unit” is being interpreting as a generic processing component of a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


With regard to claims 1, 7, and 11, the claims recite “identification unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “identification unit” is being interpreting as a generic processing component of a computer.
With regard to claims 1 and 8-10, the claims recite “saving unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “saving unit” is being interpreting as a generic memory or storage component of a computer.
With regard to claims 1-4, 6-9, and 11-12, the claims recite “determination unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “determination unit” is being interpreting as a generic processing component of a computer.
With regard to claims 5 and 7, the claims recite “reception unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “reception unit” is being interpreting as a generic processing component of a computer.
With regard to claim 6, the claim recites “display-controlling unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the 
With regard to claim 10, the claim recites “delete unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “delete unit” is being interpreting as a generic processing component of a computer.
With regard to claim 12, the claim recites “capturing unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “capturing unit” is being interpreting as a generic processing component of a computer.
With regard to claim 12, the claim recites “setting unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “setting unit” is being interpreting as a generic processing component of a computer.
Additionally, each of these units represents a computer-implemented means-plus-function limitation. For computer-implemented means-plus-function limitations, the corresponding structure must include computer hardware in conjunction with disclosure of the algorithms that accomplish the claimed functions. See MPEP 2181(II)(B). The disclosure simply restates the functions without delineating the necessary steps/procedure for executing those functions and therefore is not sufficient. When reciting a computer implemented means-plus-function limitation, the disclosure must include an algorithm described in sufficient detail so that one of ordinary skill in the art can identify how the inventor(s) intend to accomplish the claimed functions (see MPEP 2161.01(I) and 2181(II)(B)). Since applicant has not disclosed sufficient structure corresponding to “identification unit”, “saving unit”, “determination unit”, “reception unit”, “display-controlling unit”, “delete unit”, “capturing unit”, and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
With regard to claims 1, 7, and 11, the claims recite “identification unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “identification unit” is being interpreting as a generic processing component of a computer.
With regard to claims 1 and 8-10, the claims recite “saving unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “saving unit” is being interpreting as a generic memory or storage component of a computer.
With regard to claims 1-4, 6-9, and 11-12, the claims recite “determination unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure 
With regard to claims 5 and 7, the claims recite “reception unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “reception unit” is being interpreting as a generic processing component of a computer.
With regard to claim 6, the claim recites “display-controlling unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “identification unit” is being interpreting as a generic processing component of a computer.
With regard to claim 10, the claim recites “delete unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “delete unit” is being interpreting as a generic processing component of a computer.
With regard to claim 12, the claim recites “capturing unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “capturing unit” is being interpreting as a generic processing component of a computer.
With regard to claim 12, the claim recites “setting unit”. It is unclear as to how the identification unit is to perform the recited functions in that there is no disclosed structure within the specification. For the current purposes of examination the “setting unit” is being interpreting as a generic processing component of a computer.

MPEP 2181(II)(B). The disclosure simply restates the functions without delineating the necessary steps/procedure for executing those functions and therefore is not sufficient. When reciting a computer implemented means-plus-function limitation, the disclosure must include an algorithm described in sufficient detail so that one of ordinary skill in the art can identify how the inventor(s) intend to accomplish the claimed functions (see MPEP 2161.01(I) and 2181(II)(B)). Since applicant has not disclosed sufficient structure corresponding to “identification unit”, “saving unit”, “determination unit”, “reception unit”, “display-controlling unit”, “delete unit”, “capturing unit”, and “setting unit” inclusive of the algorithm intended to be used to accomplish the associated functions. 
With regard to claims 1-4, 8-11, and 13, the claims recite “plural kinds of photoacoustic images”. It is unclear as to what is meant by “plural kinds” and as to what kind of photoacoustic images this is referring to or as to what the “plural kinds” is based on. For the current purposes of examination, examiner takes “plural kinds” to mean a plurality of photoacoustic images pertaining to a specific organ. 
	Clarification is needed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process(es) without significantly more. Independent claims 1, MPEP 2106.4(a)(2). 
The judicial exception is not integrated into a practical application. The abstract ideas cited above do not improve the functioning of an associated computer or convey a process which was not previously able to be performed by a computer.  
Moreover, the limitation “receives a user instruction to delete a photoacoustic image” in claims 5 and 7, falls under insignificant extra-solution activity and simply specifies instructions in performing the abstract ideas. Therefore, it does not integrate the abstract idea into a practical application because MPEP 2106.04(d) and MPEP 2106.05(g).
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are directed to abstract ideas without significantly more. 
After consideration of the claim limitations and relevant factors, it is apparent that claims 1, 10, and 13 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. Dependent claims 2-9, 11-12, and 14 also do not sufficiently integrate the abstract ideas into a practical application or recite elements which constitute significantly more. Under their broadest reasonable interpretation, they cover the performance of the limitations in the mind but for the recitation of generic computer components such as “memory unit” (claims 2 and 11) and “image processing unit” (claims 2 and 4-9). The dependent claims expand upon the functions of the generic computer components or provide additional descriptions of the mental processes. The dependent claims only further expand upon features which, under a broadest reasonable interpretation, cover identifying and determining fetal condition represented by an image which may be established by a human and therefore define additional abstract ideas in the form of mental processes. The subject matter does not define an inventive concept and does not constitute a practical application or significantly more than the abstract ideas identified from their respective parent claims. Therefore, the claims, considering each of the limitations alone and in combination, are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2008250791), in view of Balignasay (US 2014/0188503). 

	
With respect to claim 1, Kubota teaches an information-processing apparatus comprising: an identification unit that identifies plural kinds of images that are captured on the basis of the same signal and that are stored in a saving unit (Para [0008], “According to a 1 aspect of the present invention, in the medical information processing apparatus, a storage unit for storing medical information is stored. The medical information storage device includes a control means for counting a storage period for the medical information, and a control means for deleting a logical deletion of the storage means from the medical information whose storage period has passed through the 1 period and then physically deleting the medical information having passed the 2 period from the storage means” Wherein the storage unit is seen as the saving unit; (Para [0036], “when the 1 period has elapsed (Step S 4 ; Y), the control unit 11 determines that the period to be saved has elapsed, and deletes the logical deletion of the medical image after the 1 period (Step S 5). The logical deletion means that, instead of erasing the data itself, management information indicating that the data has been erased is generated, and the data is managed as being erased by using the management information. Specifically, a flag (corresponding to the management information) indicating that the medical image is logically deleted is provided in a folder storing a medical image in which the 1 period has elapsed.” Wherein the control unit 11 is seen as the identification unit); and 
a determination unit that determines whether at least one of the plural kinds of photoacoustic images is to be deleted from the saving unit on the basis of information corresponding to the kind of a photoacoustic image in the plural kinds of photoacoustic images that are identified  (Para [0036], “when the 1 period has elapsed (Step S 4 ; Y), the control unit 11 determines that the period to be saved has elapsed, and deletes the logical deletion of the medical image after the 1 period (Step S 5). The logical deletion means that, instead of erasing the data itself, management information indicating that the data has been erased is generated, and the data is managed as being erased by using the management information. Specifically, a flag (corresponding to the management information) indicating that the medical image is logically deleted is provided in a folder storing a medical image in which the 1 period has elapsed.” Wherein the control unit 11 is seen as the identification unit that performs a logical deletion of a medical image within a plurality of images).
However, Kubota does not teach photoacoustic images. 
In the similar field of multi-modality imaging systems and methods, Balignasay teaches photoacoustic images (Para [0021], “The catheter lab and control room may be used to perform on a patient any number of medical sensing procedures such as angiography, intravascular ultrasound (IVUS), virtual histology (VH), forward looking IVUS (FL-IVUS), intravascular photoacoustic (IVPA) imaging, a fractional flow reserve (FFR) determination, an instantaneous wave-free ratio (iFR) determination, an x-ray angiography (XA) imaging, a coronary flow reserve (CFR) determination, optical coherence tomography (OCT), computed tomography, intracardiac echocardiography (ICE), forward-looking ICE (FLICE), intravascular palpography, transesophageal ultrasound, or any other medical sensing modalities known in the art.”)
It would have been obvious to modify the system of logically deleting images stored within a saving unit taught by Kubota to include a using photoacoustic imaging as taught by Balignasay because Kubota teaches that the capacity of a memory is reduced when the deletion of erroneous medical information (images) is not performed. One would have been motivated to utilize photoacoustic imaging because Kubota teaches that the system consists of an image server 10 in which medical examinations . 

Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2008250791), in view of Balignasay (US 2014/0188503), and further in view of Hiroshi (US 20150351639). 


With respect to claim 2, the modified system of Kubota as applied to claim 1 teaches the information-processing apparatus according to Claim 1 =
However, the modified system of Kubota does not teach, wherein the determination unit determines that a first image is to be deleted when the first image in the plural kinds of images can be generated on the basis of a second image that differs from the first image of the plural kinds of images. 
In the similar field of subject information obtaining apparatuses and methods for controlling the information obtaining apparatus, Hiroshi teaches wherein the determination unit determines that a first image is to be deleted when the first image in the plural kinds of images can be generated on the basis of a second image that differs from the first image of the plural kinds of images (Para [0122], “When the wavelengths of the first light and the second light are different, the arithmetic section 151 may obtain the concentration of a substance in the subject 100 by combining the first optical characteristic information and the second optical characteristic information. That is, “combining optical characteristic information” in this embodiment also refers to obtaining the concentration of a substance in the subject 100 from a plurality of pieces of optical characteristic information”; (Para [0124], “If the similarity is lower than the threshold, the first optical characteristic information and the second optical Wherein the determination unit is seen as element 151 as shown in Fig. 2, and wherein the combination of characteristic information from the first and second optical characteristic information is conditional, and therefore, the first image within a plurality is deleted to obtain a second image)
It would have been obvious to modify the system of logically deleting images stored within a saving unit taught by Kubota to include determining that a first image is to be deleted when the first image is the plurality of images can be generated on the basis of a second image that differs from the first image within the plurality of images as taught by Hiroshi because Kubota teaches that that the capacity of a memory is reduced when the deletion of erroneous medical information (images) is not performed. One would have been motivated to reduce erroneous medical information (images) because Kubota teaches that the system consists of an image server 10 in which medical examinations performed by a physician can be stored.  One of ordinary skill in the art would have expected that deleting a first image when the first image of a plurality of images can be generated on the basis of Hiroshi would allow the user of Kubota to reduce erroneous medical information (images) as taught by Hiroshi. 
	



 

With respect to claim 3, the modified system of Kubota teaches the information-processing apparatus according to Claim 2,
However, the modified system of Kubota does not teach, wherein the determination unit determines that the first image is to be deleted when all of images that are used to generate the first image are included in the plural kinds of images that are identified. 
In the similar field of subject information obtaining apparatuses and methods for controlling the information obtaining apparatus, Hiroshi teaches wherein the determination unit determines that the first image is to be deleted when all of images that are used to generate the first image are included in the plural kinds of images that are identified (Para [0122], “When the wavelengths of the first light and the second light are different, the arithmetic section 151 may obtain the concentration of a substance in the subject 100 by combining the first optical characteristic information and the second optical characteristic information. That is, “combining optical characteristic information” in this embodiment also refers to obtaining the concentration of a substance in the subject 100 from a plurality of pieces of optical characteristic information”; (Para [0124], “If the similarity is lower than the threshold, the first optical characteristic information and the second optical characteristic information are not used for the combining. In this case, the optical characteristic information that are saved in the storage section 152 but has not been used for the combining may be deleted. Alternatively, the optical characteristic information that has not been used for the combining may be overwritten when new optical characteristic information is saved to the storage section 152. Thus, by deleting unnecessary optical characteristic information from the storage section 152, the amount of memory used in the storage section 152 may be reduced.” Wherein the determination unit is seen as element 151 as shown in Fig. 2, and wherein the combination of characteristic information from the first and second optical characteristic information is conditional, and therefore, the first image within a plurality is deleted to obtain a second image)
It would have been obvious to modify the system of logically deleting images stored within a saving unit taught by Kubota to include determining that a first image is to be deleted when the first image is the plurality of images can be generated on the basis of a second image that differs from the first image within the plurality of images as taught by Hiroshi because Kubota teaches that that the capacity of a memory is reduced when the deletion of erroneous medical information (images) is not performed. One would have been motivated to reduce erroneous medical information (images) because Kubota teaches that the system consists of an image server 10 in which medical examinations performed by a physician can be stored.  One of ordinary skill in the art would have expected that deleting a first image when the first image of a plurality of images can be generated on the basis of Hiroshi would allow the user of Kubota to reduce erroneous medical information (images) as taught by Hiroshi. 


With respect to claim 4, the modified system of Kubota teaches the information-processing apparatus according to Claim 2, 

However, the modified system of Kubota does not teach, wherein the determination unit determines that the first image is to be deleted when a third image that is generated by using the first image and all of images that are used to generate the third image and that differ from the first image are included in the plural kinds of images that are identified.
In the similar field of subject information obtaining apparatuses and methods for controlling the information obtaining apparatus, Hiroshi teaches wherein the determination unit determines that the first image is to be deleted when a third image that is generated by using the first image and all of images that are used to generate the third image and that differ from the first image are included in the plural kinds of images that are identified (Para [0122], “When the wavelengths of the first light and the second light are different, the arithmetic section 151 may obtain the concentration of a substance in the subject 100 by combining the first optical characteristic information and the second optical characteristic information. That is, “combining optical characteristic information” in this embodiment also refers to obtaining the concentration of a substance in the subject 100 from a plurality of pieces of optical characteristic information”; (Para [0124], “If the similarity is lower than the threshold, the first optical characteristic information and the second optical characteristic information are not used for the combining. In this case, the optical characteristic information that are saved in the storage section 152 but has not been used for the combining may be deleted. Alternatively, the optical characteristic information that has not been used for the combining may be overwritten when new optical characteristic information is saved to the storage section 152. Thus, by deleting unnecessary optical characteristic information from the storage section 152, the amount of memory used in the storage section 152 may be reduced.” Wherein the determination unit is seen as element 151 as shown in Fig. 2, and wherein the combination of characteristic information from the first and second optical characteristic information is conditional, and therefore, the first image within a plurality is deleted to obtain a third image)
It would have been obvious to modify the system of logically deleting images stored within a saving unit taught by Kubota to include determining that a first image is to be deleted when the first image is the plurality of images can be generated on the basis of a second image that differs from the first image within the plurality of images as taught by Hiroshi because Kubota teaches that that the capacity of a memory is reduced when the deletion of erroneous medical information (images) is not performed. One would have been motivated to reduce erroneous medical information (images) because 

With respect to claim 5, the modified system of Kubota teaches, the information-processing apparatus according to Claim 2, further comprising: a reception unit that receives a user instruction to delete an image, wherein the first image is the image, deletion of which is instructed (Para [0046], “the medical information that has been instructed to be deleted by the user via the operation unit 32 may also be logically deleted.” Wherein the operation unit 32 is seen as the reception unit) of erroneous medical information within a storage or memory as taught by Kubota. 

With respect to claim 6, the modified system of Kubota teaches, the information-processing apparatus according to Claim 2, further comprising: a display-controlling unit that causes a display unit to display an image that is used by a user to select whether the first image is to be deleted when the determination unit determines that the first image is not to be deleted (Para [0020], “The display unit 13 includes a display and the like, and displays an operation screen or the like on the display according to the display control of the control unit 11” Wherein control unit 11 is seen as the display-controlling unit; (Para [0038], “On the display screen d 1, the control unit 31 hides the medical image that has been logically deleted so that the presence of the medical image cannot be grasped from the user, and displays the medical image according to the instruction.” Wherein control unit 31 is seen as the determination unit)

the information-processing apparatus according to Claim 1, further comprising: a reception unit that receives a user instruction to delete a image, wherein the identification unit identifies a image that is captured on the basis of the same signal as the image, deletion of which is instructed (Para [0046], “the medical information that has been instructed to be deleted by the user via the operation unit 32 may also be logically deleted.” Wherein the operation unit 32 is seen as the reception unit, and wherein the deleted medical image is derived from the same imaging signal (image is within a set of imaging from an image server))

With respect to claim 8, the modified system of Kubota teaches, the information-processing apparatus according to Claim 1, wherein the determination unit determines whether the at least one of the plural kinds of images is to be deleted on the basis of a history in which the plural kinds of images that are stored in the saving unit are read and a predetermined save period (Para [0008], “According to a 1 aspect of the present invention, in the medical information processing apparatus, a storage unit for storing medical information is stored. The medical information storage device includes a control means for counting a storage period for the medical information, and a control means for deleting a logical deletion of the storage means from the medical information whose storage period has passed through the 1 period and then physically deleting the medical information having passed the 2 period from the storage means” Wherein the storage unit is seen as the saving unit; (Para [0036], “when the 1 period has elapsed (Step S 4 ; Y), the control unit 11 determines that the period to be saved has elapsed, and deletes the logical deletion of the medical image after the 1 period (Step S 5). The logical deletion means that, instead of erasing the data itself, management information indicating that the data has been erased is generated, and the data is managed as being erased by using the management information. Specifically, a flag (corresponding to the management information) indicating that the Wherein the control unit 11 is seen as the identification unit)


With respect to claim 9, the modified system of Kubota teaches, the information-processing apparatus according to Claim 8, wherein the determination unit determines that the at least one of the plural kinds of photoacoustic images is to be deleted when the at least one of the plural kinds of photoacoustic images that are stored in the saving unit has not read during a period that is longer than the predetermined save period (Para [0008], “According to a 1 aspect of the present invention, in the medical information processing apparatus, a storage unit for storing medical information is stored. The medical information storage device includes a control means for counting a storage period for the medical information, and a control means for deleting a logical deletion of the storage means from the medical information whose storage period has passed through the 1 period and then physically deleting the medical information having passed the 2 period from the storage means” Wherein the storage unit is seen as the saving unit; (Para [0036], “when the 1 period has elapsed (Step S 4 ; Y), the control unit 11 determines that the period to be saved has elapsed, and deletes the logical deletion of the medical image after the 1 period (Step S 5). The logical deletion means that, instead of erasing the data itself, management information indicating that the data has been erased is generated, and the data is managed as being erased by using the management information. Specifically, a flag (corresponding to the management information) indicating that the medical image is logically deleted is provided in a folder storing a medical image in which the 1 period has elapsed.” Wherein the control unit 11 is seen as the identification unit)


an information-processing apparatus comprising: a saving unit that stores plural kinds of images that are captured on the basis of the same signal (Para [0008], “According to a 1 aspect of the present invention, in the medical information processing apparatus, a storage unit for storing medical information is stored. The medical information storage device includes a control means for counting a storage period for the medical information, and a control means for deleting a logical deletion of the storage means from the medical information whose storage period has passed through the 1 period and then physically deleting the medical information having passed the 2 period from the storage means” Wherein the storage unit is seen as the saving unit; and a delete unit that deletes at least one of the plural kinds of photoacoustic images that are stored in the saving unit, wherein the delete unit deletes the at least one of the plural kinds of photoacoustic images such that the saving unit continuously stores a photoacoustic image that is required to generate the at least one of the plural kinds of photoacoustic images (Para [0036], “when the 1 period has elapsed (Step S 4 ; Y), the control unit 11 determines that the period to be saved has elapsed, and deletes the logical deletion of the medical image after the 1 period (Step S 5). The logical deletion means that, instead of erasing the data itself, management information indicating that the data has been erased is generated, and the data is managed as being erased by using the management information. Specifically, a flag (corresponding to the management information) indicating that the medical image is logically deleted is provided in a folder storing a medical image in which the 1 period has elapsed.” Wherein the control unit 11 is seen as the delete unit)

With respect to claim 11, the modified system of Kubota teaches, an information-processing system comprising: an identification unit that identifies plural kinds of images that are captured on the basis of the same signal; and a determination unit that determines whether a image is to be deleted on the basis of information corresponding to the plural kinds of images that are identified (Para [0036], “when the 1 period has elapsed (Step S 4 ; Y), the control unit 11 determines that the period to be saved has elapsed, and deletes the logical deletion of the medical image after the 1 period (Step S 5). The logical deletion means that, instead of erasing the data itself, management information indicating that the data has been erased is generated, and the data is managed as being erased by using Wherein the control unit 11 is seen as the delete unit and the determination unit)
With respect to claim 12, the modified system of Kubota teaches, the information-processing system according to Claim 11, further comprising: a capturing unit that captures the kinds of images on the basis of the signal; and a setting unit that sets a save period during which the kinds of images are saved, wherein the determination unit determines whether the image is to be deleted on the basis of the set save period (Para [0036], “when the 1 period has elapsed (Step S 4 ; Y), the control unit 11 determines that the period to be saved has elapsed, and deletes the logical deletion of the medical image after the 1 period (Step S 5). The logical deletion means that, instead of erasing the data itself, management information indicating that the data has been erased is generated, and the data is managed as being erased by using the management information. Specifically, a flag (corresponding to the management information) indicating that the medical image is logically deleted is provided in a folder storing a medical image in which the 1 period has elapsed.” Wherein the control unit 11 is seen as the delete unit and the determination unit)

With respect to claim 13, the modified system of Kubota teaches, a method for processing information, the method comprising: an identification step of identifying plural kinds of images that are captured on the basis of the same signal; and a determination step of determining whether a image is to be deleted on the basis of information corresponding to the plural kinds of images that are identified (Para [0036], “when the 1 period has elapsed (Step S 4 ; Y), the control unit 11 determines that the period to be saved has elapsed, and deletes the logical deletion of the medical image after the 1 period (Step S 5). The logical deletion means that, instead of erasing the data itself, management information indicating that the data has been erased is generated, and the data is managed as being erased by using the management information. Specifically, a flag (corresponding to the management information) indicating that the medical image is logically deleted is provided in a folder storing a medical image in which the 1 period has elapsed.” Wherein the control unit 11 is seen as the delete unit and the determination unit)
 

With respect to claim 14, Kubota teaches, a non-transitory computer-readable medium storing a program for causing a computer to execute the method for processing information according to Claim 13 (Para [0020], “In cooperation with the control program stored in the storage unit 15, the
control unit 11 performs centralized control and various operations of each unit.”)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793